Exhibit 10.1

 

RETIREMENT BENEFIT AGREEMENT

 

This Retirement Benefit Agreement (this “Agreement”) is made and entered into as
of June 4, 2009 (the “Effective Date”), by and between American Equity
Investment Life Holding Company, an Iowa corporation (the “Company”), and David
J. Noble (“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, Executive and the Company deem it to be in their respective best
interests to enter into this Agreement to provide Executive with certain
benefits in the event of his termination of employment from the Company.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, it is hereby agreed as follows:

 

1.                                       Definitions.

 

(a)                                  Termination for Cause.  The Company shall
have the right to terminate Executive’s employment at any time for Cause by
giving Executive written notice of the effective date of termination (which
effective date may be the date of such notice).

 

(i)                                   For purposes of this Agreement only, the
term “Cause” shall mean Executive’s:

 

(1)                                willful failure to materially perform his
duties with the Company or to follow the specific instructions of the Board of
Directors of the Company (the “Board”), other than any such failure resulting
from his incapacity due to physical or mental illness,

 

(2)                                willful engagement in conduct that is
materially injurious to the Company, monetarily or otherwise,

 

(3)                                conviction of (or plea of nolo contendere to)
any felony, fraud or embezzlement, or

 

(4)                                willful and material breach of the terms of
this Agreement.

 

--------------------------------------------------------------------------------


 

(ii)                                If the Company terminates Executive’s
employment for Cause, the Company shall have no further obligations and
Executive shall have no further rights hereunder.

 

(iii)                             Notwithstanding the foregoing, the Company may
not terminate Executive’s employment for Cause unless (x) a determination that
Cause exists is made and approved by a majority of the Board (excluding
Executive), (y) Executive is given at least 15 days written notice of the Board
meeting called to make such determination and an opportunity to cure during such
notice period, and (z) Executive and his legal counsel are given the opportunity
to address such meeting.

 

(b)                                 Termination by Reason of Retirement.  In
light of Executive’s age and years of service with the Company, any termination
of Executive’s employment with the Company, other than a termination for Cause
for purposes of this Agreement, will be by reason of “Retirement.”

 

2.                                       Retirement and Other Benefits.

 

(a)                                 Retirement Benefit.  If Executive’s
employment is terminated by reason of Retirement, then Executive shall receive a
benefit payable in monthly installments of $41,650 for the period described
below (the “Retirement Benefit”).  Executive’s Retirement Benefit shall commence
as soon as practicable, but in no event later than 60 days, following
Executive’s Retirement, and shall continue to be paid on the first day of each
successive month until such time as 60 monthly installments have been paid;
provided, however, that if Executive dies before all 60 monthly installments
have been paid, then (i) if at the time of his death, Executive has a surviving
spouse, his spouse shall continue to receive such monthly payments until the
earliest to occur of (a) the 12-month anniversary of the Executive’s death,
(b) the spouse’s death and (c) such time as all 60 monthly installments of the
Retirement Benefit have been paid, and (ii) if Executive dies without a
surviving spouse, then payments of the Retirement Benefit will cease upon his
death.

 

(b)                                Death Benefit.   If Executive’s employment is
terminated by reason of his death, then, if Executive had a surviving spouse as
of the date of his death, such spouse shall be entitled to receive a monthly
annuity equal to $41,650 until the earlier to occur of (i) the 12-month
anniversary of Executive’s death and (ii) the date of death of such surviving
spouse (the “Death Benefit”).  If at the time of Executive’s termination of

 

2

--------------------------------------------------------------------------------


 

employment by reason of his death he does not have a surviving spouse, then no
payments will be made under this Section 2 of this Agreement.

 

(c)                                 Section 409A.  Notwithstanding the
foregoing, if, as of Executive’s Retirement he is deemed to be a “specified
employee” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”), his Retirement Benefit will be delayed until
the six-month anniversary of the date of Executive’s Retirement or, if earlier,
until his death (“Specified Employee Delayed Payment Date”).  In that event, as
soon as practicable, but in no event later than 60 days, following the Specified
Employee Delayed Payment Date, Executive (his surviving spouse or his estate, as
the case may be) shall receive a lump sum cash payment in an amount equal to the
payments Executive would otherwise have received prior to the Specified Employee
Delayed Payment Date, and the remaining payments shall continue to be paid
pursuant to the schedule described above.

 

(d)                                Health Benefits.   If Executive’s employment
is terminated for any reason other than (i) for Cause or (ii) by reason of his
death, then Executive shall be eligible to participate for Executive’s lifetime
in the Company’s health benefit programs, if any, on terms no less favorable
than those available to senior executive officers of the Company; provided,
however, that nothing in this Section 2(d) shall limit the Company’s right to
amend or terminate at any time such benefits applicable to such senior executive
officers of the Company.

 

(e)                                 Office Space. During Executive’s lifetime
(including at any time after Executive’s Retirement but not following a
termination for Cause), Executive shall be provided the use of his current
office space (or, at Executive’s request, comparable office space located
elsewhere) and secretarial services.

 

3.                                       Confidentiality; Nonsolicitation;
Noncompete.  For purposes of this Section 3 only, the term “Company” shall also
include American Equity Life Insurance Company and American Equity Life
Insurance Company of New York.  The Company is engaged throughout the United
States in the business of underwriting a broad range of life insurance and
annuity products, including fixed rate, index and variable annuities (the
“Business”).  Executive acknowledges and agrees that he has experience and
expertise associated with the Business throughout the United States, that he
possesses valuable skills related to the Business, and that he has obtained, and
in the future will obtain, Confidential Information (as defined below) related
to the Business.  In addition, Executive has valuable business contacts with
national marketing organizations, agents and potential agents, and professionals
in the Business. Executive’s reputation and goodwill are an integral part of the
success of the Business throughout the areas where it is and will be conducted. 
If Executive in any manner uses his reputation and goodwill

 

3

--------------------------------------------------------------------------------


 

in competition with the Company or discloses Confidential Information with
respect to the Business or uses such Confidential Information in competition
with the Company, the Company stands to suffer significant harm.  The Company
therefore desires that Executive agree, upon the terms as set forth below, not
to solicit policyholders, agents or employees of the Company, not to compete,
and not to otherwise disclose any Confidential Information.  But for Executive’s
entry into the agreements set forth in this Section 3, the Company would not
have entered into this Agreement.

 

(a)                                 Covenant Not to Compete.  Executive agrees
that commencing on the Effective Date and continuing until the second
anniversary of Executive’s termination of employment with the Company (such
period being referred to herein as the “Restricted Period”), Executive shall
not, directly or indirectly, engage in the Business for his own account, or own
or invest in (except through ownership of securities of the Company or less than
5% of the securities of another publicly traded company), manage, join, operate
or control, or participate in the ownership, management, operation or control
of, or serve as a director, member, officer, employee, partner, consultant or
otherwise with, or permit his name to be used by or in connection with, any
profit or non-profit business or organization other than the Company engaged in
the Business (“Competitor”) anywhere in Iowa, Illinois, Minnesota, Missouri and
Wisconsin.

 

(b)                                No Solicitation of Policyholders, Employees
or Agents.  During the Restricted Period, Executive shall not, directly or
indirectly,

 

(i)                                   solicit, divert or attempt to influence
any person, firm, corporation or other entity who is or was a policyholder of
the Company to terminate or decrease the amount of Business such policyholder
has placed or may place with the Company;

 

(ii)                                solicit or recruit any employee of the
Company, unless the employment of such employee with the Company has been
terminated other than by an inducement of employment otherwise prohibited
hereunder; and

 

(iii)                             solicit, divert or attempt to influence any
person, firm, corporation or other entity who is or was an agent of the Company
to terminate or decrease the amount of Business such person or entity conducts
with the Company.

 

(c)                                 Confidential Information.  Executive
acknowledges that he occupies a position of trust and confidence with the
Company.  During the Restricted

 

4

--------------------------------------------------------------------------------


 

Period, Executive shall not, except as may be required to perform his duties
hereunder or as required by applicable law or as authorized by the Board, and
except for information which is or becomes publicly available other than as a
result of a breach by Executive of the provisions hereof, disclose to others or
use for his own account, whether directly or indirectly, any Confidential
Information.  Executive acknowledges that such Confidential Information is
specialized, unique in nature and of great value to the Company, and that such
information gives the Company a competitive advantage.  As used herein, the term
“Confidential Information” shall mean information about the Company and its
products, policyholders, and agents and national marketing organizations that is
not publicly disclosed by the Company and that was learned by Executive in the
course of his employment, including (without limitation) proprietary knowledge,
trade secrets, inventions, ideas, processes, source and object codes, computer
programs, data, know-how, improvements, discoveries, designs, techniques, market
and investment research, marketing or business plans and strategies, budgets and
unpublished financial information, licenses, prices and costs, quoting policies
and procedures, formulae, information and suppliers, policyholder and agent
lists, information regarding the skills and compensation of Company employees
and agents, and all papers, resumes, and records (including computer records) or
documents containing Confidential Information.

 

(d)                                Severability of Provisions.  In the event
that the provisions of this Section 3 should ever be adjudicated by a court of
competent jurisdiction to exceed the time or geographic or other limitations
permitted by applicable law, then such provisions shall be deemed reformed to
the maximum time or geographic or other limitations permitted by applicable law,
as determined by such court in such action.  Without limiting the foregoing, the
covenants contained herein shall be construed as separate covenants, covering
their respective subject matters, with respect to (i) each place in which the
Company now transacts any Business and (ii) each Business conducted by the
Company.  Each breach of the covenants set forth herein shall give rise to a
separate and independent cause of action.

 

(e)                                 Injunctive Relief.  Executive acknowledges
that (i) the provisions of Sections 3(a), (b) and (c) are reasonable and
necessary to protect the legitimate interests of the Company, and (ii) any
violation of Sections 3 (a), (b) or (c) will result in irreparable injury to the
Company, the exact amount of which will be difficult to ascertain, and that the
remedies at law for any such violation would not be reasonable or adequate
compensation to the Company for such a violation.  Accordingly, Executive agrees
that if he violates the provisions of Sections 3(a), (b) or (c), in addition to
any other remedy which may be available at law or in equity, the Company

 

5

--------------------------------------------------------------------------------


 

shall be entitled to specific performance and injunctive relief without the
necessity of proving actual damages or posting a bond.

 

(f)                                   Enforceability in All Jurisdictions.  The
parties intend to and hereby confer jurisdiction to enforce each and every one
of the covenants in this Agreement upon the courts of any jurisdiction within
the geographic scope of such restrictive covenants.  If the courts of any one or
more of such jurisdictions hold the restrictive covenants unenforceable by
reason of the breadth of such scope or otherwise, it is the intention of the
parties that such determination shall not bar or in any way affect any party’s
right to the relief provided above in the courts of any other jurisdiction
within the geographic scope of such restrictive covenants.

 

4.                                       Offset.  Executive shall not be
required to offset the amount of any payment provided for in this Agreement.

 

5.                                       Dispute Resolution; Attorney’s Fees. 
Any dispute or controversy arising under or in connection with this Agreement
other than those relating to enforcement of non-solicitation provisions in
connection with the provisions of Section 3 shall generally be resolved before a
private judge or arbitration in accordance with the rules of the American
Arbitration Association.  The Company and Executive hereby agree that the
arbitrator will not have the authority to award punitive damages, damages for
emotional distress or any other damages that are not contractual in nature. 
Judgment may be entered on the arbitrator’s award in any court having
jurisdiction; provided, however, that the Company shall be entitled to seek a
restraining order or an injunction in any court of competent jurisdiction to
prevent any continuation of any violation of the provisions of Section 3 hereof
and Executive consents that such restraining order or injunction may be granted
without the necessity of the Company’s posting any bond.  The expense of such
arbitration shall be borne by the prevailing party.

 

6.                                       Guarantors.  If at the time of
termination of Executive’s employment, Executive has guaranteed any liabilities
of the Company, then the Company shall use its best efforts to, as promptly as
practicable, secure the release of Executive from any and all such obligations
at no cost to Executive.

 

7.                                       Miscellaneous.  This Agreement shall
also be subject to the following miscellaneous considerations:

 

(a)                                Executive and the Company each represent and
warrant to the other that he or it has the authorization, power and right to
deliver, execute, and fully perform his or its obligations under this Agreement
in accordance with its terms.

 

6

--------------------------------------------------------------------------------


 

(b)                               This Agreement supersedes all prior and
existing negotiations and agreements between the parties concerning the subject
matter of this Agreement, and this Agreement can only be changed or modified
pursuant to a written instrument duly executed by each of the parties hereto. 
This Agreement does not supersede or affect any other written agreements between
the Executive and the Company or any plans, policies or practices covering the
Executive.

 

(c)                                If any provision of this Agreement or any
portion thereof is declared invalid, illegal, or incapable of being enforced by
any court of competent jurisdiction, the remainder of such provisions and all of
the remaining provisions of this Agreement shall continue in full force and
effect.

 

(d)                               This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Iowa, except to
the extent governed by federal law.

 

(e)                                All amounts payable hereunder shall be
subject to such withholding taxes and deductions as may be required by law.

 

(f)                                  No funds or assets of the Company will be
segregated or physically set aside with respect to this Agreement.  Executive
will not have any interest in any specific asset of the Company as a result of
this Agreement. Any right to receive benefits under this Agreement will be the
right only of an unsecured general creditor of the Company.

 

(g)                               The Company shall assign this Agreement to any
successor (whether by merger, consolidation, purchase or otherwise) to all or
substantially all of the stock, assets or business of the Company and this
Agreement shall be binding upon and inure to the benefit of such successors and
assigns.  Except as expressly provided herein, Executive may not sell, transfer,
assign, or pledge any of his rights or interests pursuant to this Agreement.

 

(h)                               Any rights of Executive hereunder shall be in
addition to any rights Executive may otherwise have under benefit plans,
agreements, or arrangements of the Company to which he is a party or in which he
is a participant, including, but not limited to, any Company-sponsored employee
benefit plans.  Provisions of this Agreement shall not in any way abrogate
Executive’s rights under such other plans, agreements, or arrangements.

 

7

--------------------------------------------------------------------------------


 

(i)                                   For the purpose of this Agreement, notices
and all other communications provided for in this Agreement shall be in writing
and shall be deemed to have been duly given when delivered or mailed by United
States certified or registered mail, return receipt requested, postage prepaid,
addressed to American Equity Investment Life Holding Company, 5000 Westown
Parkway, Suite 440, West Des Moines, Iowa 50266 Attn: Board of Directors, and to
Executive, American Equity Investment Life Holding Company, 5000 Westown
Parkway, Suite 440, West Des Moines, Iowa 50266, provided that all notices to
the Company shall be directed to the attention of the Board with a copy to the
Secretary of the Company, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

 

(j)                                   All references to the masculine gender
shall be deemed to include the feminine gender.

 

(k)                                This Agreement is intended to comply with and
be administered in compliance with Section 409A.  Notwithstanding anything
contained herein to the contrary, to the extent required to avoid accelerated
taxation and/or tax penalties under Section 409A, Executive shall not be
considered to have terminated employment for purposes of Section 2 of this
Agreement unless Executive would be considered to have incurred a separation
from service within the meaning of Section 409A.  Each amount to be paid under
this Agreement shall be construed as a separate identified payment for purposes
of Section 409A.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

Executive

 

 

 

 

 

 

By

/s/ David J. Noble

 

 

 

 

 

David J. Noble

 

 

 

 

 

 

 

American Equity Investment Life Holding Company

 

 

 

 

 

 

By

/s/ John Matovina

 

 

 

 

 

John Matovina

 

 

Vice Chairman and Chief Financial Officer

 

 

9

--------------------------------------------------------------------------------